Exhibit 99.2 JOINDER AGREEMENT This JOINDER AGREEMENT (the “Joinder”) is dated as of September 21, 2015 by and among Coppersmith Capital Management, LLC, Scopia Capital Management LP, Jerome J. Lande, Craig Rosenblum, Matthew Sirovich and Jeremy Mindich (collectively, the “Existing Members”) and Coppersmith Value Partners II, LP, Coppersmith Capital Partners, LLC, Scopia Long LLC, Scopia LB LLC, Scopia PX LLC, Scopia Partners LLC, Scopia Windmill Fund LP, Scopia International Master Fund LP, Scopia PX International Master Fund LP, Scopia LB International Master Fund LP, Scopia Long International Master Fund LP, Scopia Capital GP LLC and Scopia Management, Inc. (each a “New Member” and collectively, the “New Members”). WHEREAS, the Existing Members are parties to that certain Joint Filing Agreement dated as of August 5, 2015 (the “Agreement”), pursuant to which the Existing Members formed a “group” (as contemplated by Section 13(d) of the Securities Exchange Act of 1934, as amended) for the purpose of (i) engaging in discussions with Itron, Inc., a Washington corporation (the “Company”), regarding plans or proposals under Item 4 of Schedule 13D, (ii) taking all other action necessary to achieve the foregoing and (iii) taking any other actions the group determines to undertake in connection with their respective investment in the Company; and WHEREAS, the New Members desire to join the group formed by the Existing Members. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements of the parties herein contained, the parties hereby agree as follows: 1.Effective immediately, each New Member is joined as a party to the Agreement. 2.Each New Member agrees to be bound by the terms of the Agreement, including the obligations of a member of the Group (as defined in the Agreement), the terms of which are incorporated herein and made a part hereof. 3.This Joinder may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. [Signatures appear on next page] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first above written. COPPERSMITH VALUE PARTNERS II, LP By: Coppersmith Capital Partners, LLC General Partner By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL PARTNERS, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member /s/ Jerome J. Lande JEROME J. LANDE /s/ Craig Rosenblum CRAIG ROSENBLUM SCOPIA LONG LLC SCOPIA LB LLC SCOPIA PX LLC SCOPIA PARTNERS LLC SCOPIA LONG INTERNATIONAL MASTER FUND LP SCOPIA WINDMILL FUND LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB INTERNATIONAL MASTER FUND LP By:Scopia Capital Management LP Investment Manager By:Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL MANAGEMENT LP By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL GP LLC SCOPIA MANAGEMENT, INC. By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Member Title: Managing Director /s/ Matthew Sirovich MATTHEW SIROVICH /S/ Jeremy Mindich JEREMY MINDICH
